Citation Nr: 9913066	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.   97-04 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement for service-connection for left-ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July 1958 to January 1959 as a member of the Army Reserves.  
It appears that he may have had prior additional periods of 
ACDUTRA and inactive duty for training from October 1962 to 
October 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision issued by 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant testified before the undersigned Member of the 
Board at a hearing held at the RO on February 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.


FINDING OF FACT

The appellant's current left-ear hearing loss disability was 
first manifested during ACDUTRA.


CONCLUSION OF LAW

The appellant's left-ear hearing loss disability was incurred 
in ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 5107(b) (West 1991); 
38 C.F.R. § 3.385(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his current left-ear hearing 
disability was caused by a grenade rifle exercise he 
participated in during his ACDUTRA.  During the February 1999 
Travel Board hearing, the appellant testified that during the 
grenade rifle exercise in question a grenade was placed on 
the barrel of the rifle.  It was shot. It made a loud 
explosion - a firing line.  During the exercise his ears 
started ringing.  He could not hear.  He did not use ear 
protection during the exercise.  He went to sick call and was 
told that his hearing problem would go away.  One day while 
he was still in ACDUTRA he placed his self-winding Timex 
watch to his ear to see if it was running.  He could not hear 
any ticking, but he could see the second hand move.  He then 
placed the watch to his right ear and he heard the watch 
ticking loud and clear.  He did not report his finding to any 
one because he was young and he considered the problem to be 
too minor, and he was going out of service and did not want 
anything to hold him back.  The evidentiary records prior to 
ACDUTRA reveal that he worked as an electrical apprentice, 
and after service he worked as an electrician.

Most of the ACDUTRA medical records in this case are 
unavailable, and are presumed to have been destroyed in a 
fire at the National Personnel Records in 1973.  However, the 
Board does have a copy of the results of a quadrennial exam 
that was performed on the appellant in January 1963.  The 
results of his audiometry exam were the following:




HERTZ




500
1000
2000
3000
4000

RIGHT
20
       5
5
15
15

LEFT
20
5
25
25
35


(The appellant's audiometry evaluation was performed before 
1967.  His results were originally recorded in ASA units.  
The above results reflect the conversion of ASA to ISO 
units).

Private medical records reflect that when the appellant was 
examined in August 1979, the examiner concluded that although 
the appellant's hearing was within normal limits for all 
practical purposes, there was pronounced, high frequency, 
sensory (cochlear) involvement on the left, of unknown 
etiology.  The examiner also noted that there was very 
slight, low frequency, tilt on the left ear, also cochlear in 
nature.  In March 1984 he bought a hearing aid.  When he was 
examined in October 1993, the examiner noted that the 
appellant had a long history of a decrease of hearing in his 
left ear.  Etiology of his left-ear disability was unknown.  
In January 1995 Dr. Herbert Fields wrote a letter to the RO.  
Dr. Fields asserted that the appellant reported his left ear 
had been damaged ever since he was in service, secondary to 
acoustic trauma.  Dr. Fields asserted that in lieu of any 
other explanation for his hearing loss, he assumed that the 
appellant's hearing loss was secondary to the traumatization 
that occurred during his time in service.

In May 1996, the appellant underwent a VA audiometry 
examination.  The audiometry test revealed the following:




HERTZ




500
1000
2000
3000
4000

RIGHT
15
       
15
0
25
35

LEFT
85
80
95
85
105


The examiner noted that the appellant has severe to profound 
sensorineural hearing loss in the left ear.  His hearing was 
essentially within normal limits for adjudication purposes in 
the right ear.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991).  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required.  Grottveit v. 
Brown, 5 Vet. App. 81, 93 (1993).  For some factual issues, 
competent lay evidence may be sufficient; however, where the 
claim involves issues of medical fact, such as medical 
causation or diagnosis, competent evidence is required.  Id.

The Board notes that the appellant's claim for hearing loss 
in his left-ear is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  There has been medical 
evidence presented that shows he currently has a left-ear 
hearing disability as shown by the VA examination and private 
medical records.  The appellant has provided the Board with 
lay evidence in the form of his own credible testimony of 
incurrence of his left-ear hearing disability from grenade 
explosion, acoustic trauma during his ACDUTRA.  A private 
physician's letter stated that in lieu of any other 
explanation, the appellant's left-ear hearing loss disability 
was secondary to the traumatization that occurred during his 
time in the military.  Thus, the appellant's claim is well-
grounded.

Service-connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101, 1110 (West 1991).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

The Court of Appeals for Veterans Claims (the Court), citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in 
Hensley v. Brown, 5 Vet. App. 155 (1993), that the above 
regulation, although prohibiting an award of service-
connection where audiometry test scores are not within the 
established limits, does not prevent a veteran from 
establishing service-connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometry scores reported at separation from service.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  Based on Dr. 
Fields' statement and the lack of any evidence to contradict 
Dr. Fields, the Board finds that the appellant's claim is in 
relative equipoise.  Thus, the Board finds that he is 
entitled to service-connection in regards to his left-ear 
hearing loss disability.


ORDER

Entitlement to service-connection for left-ear hearing loss 
disability is granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

